Citation Nr: 0120121	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-12 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the claim.


REMAND

The veteran contends that his peripheral neuropathy is 
secondary to his service-connected Hodgkin's disease.  He has 
also indicated that it is due to herbicide exposure during 
active service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1993).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to a herbicide agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reflects that the veteran's period of active duty 
included service in the Republic of Vietnam.

The veteran's service medical records show no findings of 
peripheral neuropathy during his period of active service.  
In fact, his upper and lower extremities, feet, and 
neurologic condition, were all clinically evaluated as normal 
on both his August 1965 enlistment examination, and his 
September 1969 release from active duty examination.

In December 1998, the veteran submitted a claim of service 
connection for Hodgkin's disease.  The evidence submitted in 
support of this claim included private medical records from 
the Kootenai Medical Center and the North Idaho Cancer 
Center, which, together, cover a period from October 1997 to 
August 1998, and show treatment for Hodgkin's disease.  
Additionally, records dated in October 1997 note, in part, 
that the veteran had some left foot pain which, on CT scan 
two months earlier, was consistent with an old left 
metatarsal fracture.  Records dated in May 1998 note that the 
veteran had had some worsening of numbness and tingling in 
his first three fingers, right hand greater than the left.  
Further, it was stated that the veteran had had a diagnosis 
of carpal tunnel syndrome, but he felt that it had been 
somewhat worse since completing his chemotherapy three months 
earlier.  Records dated in August 1998 include an impression 
of dysesthesias/peripheral neuropathy in hands only, 
consistent with carpal tunnel syndrome, a likely complication 
of his work, whether or not there was any Vinblastine-induced 
peripheral neuropathy.  It was noted that nerve conduction 
studies were indicated.

An April 1999 VA lymphatic disorders examination diagnosed 
the veteran with Hodgkin's disease status post chemotherapy 
with possible Agent Orange exposure during his service time; 
chronic pain/stress fracture, bilateral feet, final diagnosis 
from orthopedic surgeon; and explosive anger and added 
stress, rule out post-traumatic stress disorder (PTSD).

Service connection was granted for Hodgkin's disease by a May 
1999 rating decision.  It was noted that this grant was on 
the basis of presumption as a presumptive disease resulting 
from exposure to Agent Orange during the veteran's tour of 
duty in Vietnam.

In February 2000, the veteran submitted a claim of service 
connection for peripheral neuropathy.  He asserted that the 
first symptoms were identified in March 1996.  In support of 
his claim, he submitted private medical records from M. E. 
C., M.D. (Dr. C), dated in December 1999.  The physician 
noted that the veteran had had left foot pain since 1996, as 
well as a history of Hodgkin's disease diagnosed in 1997.  
Further, Dr. C stated that the results of EMG/nerve 
conduction studies were consistent with axonal peripheral 
neuropathy.  It was noted that this pattern was commonly seen 
in diabetes, and sometimes with alcoholism.  However, the 
veteran did not have diabetes, the veteran denied alcoholism, 
and there was nothing from the veteran's past history or from 
any laboratory to suggest that he used alcohol in any 
excessive degree.  The veteran's B12 level was likewise 
normal.  Additionally, the physician noted that the other 
etiologies for axonal peripheral neuropathy included a toxic 
exposure to various agents such as petroleum products, heavy 
metals, and chemotherapy agents.

Additional private medical records were subsequently added to 
the file from two physicians, E. R. F., M.D. and M. J. D., 
M.D.; the Kootenai Medical Center; and  Social Security 
Administration (SSA), which, together, cover a period from 
1992 to 2000.  These records reflect, among other things, 
that, beginning in April 1996, the veteran sought treatment 
for complaints of left foot pain which originated in March of 
that year.  He was subsequently treated for complaints of 
bilateral foot pain in 1999.  The veteran's problems were 
ultimately attributed to peripheral neuropathy.  However, 
these records contain no competent medical opinion which 
attribute the veteran's peripheral neuropathy to his period 
of active duty, to include his service-connected Hodgkin's 
disease or treatment for same.

A May 2000 medical examination report from the SSA noted that 
the veteran was being evaluated because of problems with an 
undetermined type of peripheral neuropathy.  Following 
examination of the veteran, the examiner's assessments were 
peripheral neuropathy of undetermined etiology; possible 
ulnar nerve entrapment, early, right elbow; past history of 
Hodgkin's disease, post chemotherapy, in remission; 
depression, secondary to underlying medical problems; and 
abnormal knee MRI and foot CAT scan of undetermined etiology.  
The examiner also commented that it was not entirely certain 
what had caused the veteran's neuropathy, and that it was not 
certain whether or not some of the veteran's chemotherapy 
might have contributed to this.

The veteran also submitted a private medical statement from a 
O. N. G., M.D. (Dr. G), dated in October 2000.  Dr. G stated 
that the veteran had a "perplexing joint problem."  It was 
noted that the veteran's problem of foot pain began six to 
seven years earlier, but that it was only in the last two 
years that he had become more disabled with right then left 
foot aching pain, swelling on walking.  It was also noted 
that these symptoms preceded the discovery of axillary 
lymphadenopathy in September 1997.  The veteran had also 
developed left knee pain and effusion.  However, Dr. G stated 
that the search for a diagnosis was confused by the veteran' 
lymphoma, the chemotherapy, possible Agent Orange exposure, 
and possible work place toxic agents.  It was noted that the 
veteran had worked for over twenty years as a roofer, mostly 
with roofing tar compounds.  The veteran reported that three 
of his co-workers had experienced serious ailments; two with 
pulmonary complication and one with coma resulting in a 
vegetable status.  Further, it was stated that the veteran 
had concerns that some of the toxins were the basis of this 
problem.  His lower limb discomfort had not responded to 
various NSAIDS, and he had not shown any other metabolic 
illness or any circulatory problems.  Also, it was noted that 
Dr. C, a neurologist, had seen the veteran from a 
neurological standpoint and considered a possible toxic 
causation.

In February 2001, the veteran underwent a VA peripheral 
nerves examination.  At this examination, the examiner noted 
that the veteran's medical record and claims file were 
available and reviewed.  The examiner also noted that she had 
been requested to provide an opinion as to whether there was 
any causal relationship between treatment for Hodgkin's 
disease and current peripheral neuropathy.  Following 
examination of the veteran, the examiner issued tentative 
diagnoses of, among other things, Hodgkin's disease confirmed 
by left axillary biopsy October 1997, status post ABVD 
chemotherapy completed in 1998; and progressive peripheral 
neuropathy confirmed by EMG, etiology unknown.  With respect 
to the peripheral neuropathy, the examiner commented that 
there was no evidence of B12 abnormality, heavy metal 
toxicity, alcoholic neuropathy or diabetic neuropathy.  
Moreover, the examiner opined that the onset of peripheral 
neuropathy symptoms was prior to the diagnosis of Hodgkin's 
disease, therefore, it was not "chronically" suggestive of 
neuropathy secondary to chemotherapy.  The examiner stated 
that she would obtain a cranial MRI of the veteran.  In a 
March 2001 addendum, the examiner summarized the results of 
the cranial MRI, reaffirmed her tentative diagnoses as final 
diagnoses, and reiterated her conclusion that the onset of 
peripheral neuropathy symptoms was prior to the diagnosis of 
Hodgkin's disease, and, therefore, it was not 
"chronologically" suggestive of neuropathy secondary to 
chemotherapy.

In the instant case, the Board is of the opinion that 
additional development is necessary for a full and fair 
evaluation of the veteran's claim.  As noted above, Dr. C 
opined that neither diabetes nor alcoholism was the cause of 
the veteran's peripheral neuropathy, and indicated that it 
might be due to toxic exposure to various agents such as 
petroleum products, heavy metals, and chemotherapy agents.  
The record clearly shows that the veteran received 
chemotherapy treatment for his service-connected Hodgkin's 
disease.  Although the February 2001 VA examiner opined that 
the veteran's chemotherapy was not the direct cause of the 
peripheral neuropathy, she did not address the issue of 
aggravation.  In Allen v. Brown, 7 Vet. App. 439, 448 (1993), 
the United States Court of Appeals for Veterans Claims 
defined aggravation of a non-service-connected disability by 
a service connected disability as any additional impairment 
of earning capacity resulting from an already service-
connected condition, and held that when aggravation of a 
veteran's non- service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  The Board 
notes that the possibility of such aggravation is indicated 
by the May 2000 SSA examination, in that the physician who 
conducted the examination stated that it was not certain 
whether or not some of the veteran's chemotherapy might have 
contributed to the peripheral neuropathy.  Moreover, no 
competent medical opinion appears to be on file which 
directly addresses the issue of whether or not the peripheral 
neuropathy was causally related to some incident of the 
veteran's active service, to include his possible exposure to 
herbicides therein.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the Board 
concludes that a remand is required in order to accord the 
veteran a new examination which more fully addresses the 
etiology of his peripheral neuropathy.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The RO should address in the first instance 
whether any additional notification or development action is 
required under the VCAA regarding the issue on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
peripheral neuropathy.  After securing 
any necessary release, the RO should 
obtain those records not on file.
3.  After obtaining any additional 
records to the extent possible, the 
veteran should be scheduled for an 
examination in order to address the 
etiology of his peripheral neuropathy.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Further, this 
examination should be conducted by an 
individual who has not previously 
evaluated the veteran.

The examiner must express an opinion as 
to whether it is as likely as not that 
the veteran's peripheral neuropathy is 
causally related to his period of active 
duty, to include his possible exposure to 
herbicides therein.  Further, the 
examiner must express an opinion as to 
whether it is as likely as not that the 
veteran's peripheral neuropathy was 
caused or aggravated by his service-
connected Hodgkin's disease, to include 
his chemotherapy treatment.  If the 
examiner cannot respond to this inquiry 
without resorting to speculation, it 
should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


